     Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 1 of 13




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

CAIRN ENERGY PLC, et al.,                                  )
                                                           )
                  Petitioners,                             )
                                                           )
                  V.                                       )             Civil Case No. l:21-cv-396
                                                           )
THE REPUBLIC OF INDIA                                      )
                                                           )
                  Respondent.                              )


           EXPERT OPINION OF JUSTICE (RETIRED) PRADEEP NANDRAJOG
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 44.1

I, Justice (Retired) Pradeep Nandrajog, declare as follows:

1.       Counsel for the Republic of India has requested me to provide an Expert Opinion on Indian

legal principles regarding Tax Avoidance and application of the "substance over fom1" principle

under Indian law, as relates to an arbitration award dated December 21 , 2020 (the "Award"). 1 I

understand that this is the same Award that is the subject matter of th~,proceeding in this Court.

2.       My qualifications as an expert are as follows. I enrolled as an Advocate with the Bar

Council of Delhi in India in August 1981 and have been admitted to practice law in India since

then. I have practiced law before various courts, tribunals and High Courts across different States

in India. I am currently retired and settled in New Delhi, India. As an advocate, I have advised

clients on matters related to land revenue, commercial arbitration, and companies' law, among

other fields. Post-retirement, I have resumed practice as an arbitrator, advising parties on litigation

strategies and rendering opinions.

3.       On December 20, 2002, I was appointed as an Additional Judge in the Delhi High Court,

where in 2004, I was confirmed as a Permanent Judge of the Court. On April 02, 2017, I was


1 The present Expert Opinion address issues oflndian law applicable at the relevant times pertaining to the arbitration

and the underlying arbitration agreement. This Expert Opinion does not, however, address subsequent legislative
developments that post-date the arbitration.

                                                           1
          Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 2 of 13




elevated as the Chief Justice of the Rajasthan High Court. On April 07, 2019, I was appointed as

the Chief Justice of the Bombay High Court, where I demitted office on February 23, 2020.

4.          I hold Bachelor of Science (B.Sc.) and Bachelor of Laws (LLB.) degrees from the

University of Delhi. I am fluent in English, Punjabi, and Hindi.

5.          My CV is attached as Annex A. In preparing this opinion, I have reviewed the materials

identified in Annex B.

6.          As elaborated below, Indian courts may apply the judicial anti-avoidance rules of the

"substance over form" doctrine for examining the taxability of transactions and for imposing tax

against tax-avoidant transactions. In this regard, I discuss the key principles outlined by the Indian

Supreme Court in McDowell and Co. Ltd. v. CTO (1985) and Vodafone International Holdings

B. V. v. Union of India & Anr. (2012). These two precedents confirm a continuous commitment

under Indian law to analyzing tax avoidant schemes, and then subjecting such schemes to taxation.

     I.     Tax Avoidance Is Analyzed Under the "Dominant Purpose" Test

7.          Under Indian law, a potentially tax-avoidant transaction is scrutinized by applying the

"dominant purpose" test. 2 Under this test, the key question is whether the dominant purpose of

the transaction was tax avoidance or a legitimate business purpose. If the dominant purpose of the

transaction is tax avoidance, then the Indian tax authorities may apply the doctrine of "substance

over form" to disregard the particular form of the transaction, and fully tax the transaction based

on the underlying economic substance. 3

8.          Section 120(1) of the Income Tax Act 1961 states that "Income-tax authorities shall

exercise all or any of the powers and perform all or any of the functions conferred on, or, as the

case may be, assigned to such authorities by or under" the Act. Under the scheme of the Income

Tax Act 1961 , the "Income-tax authorities, their powers and jurisdictions" are set out in Chapter


2   Mis McDowell and Company Limited v. Commercial Tax Officer, (1985) 3 SCC 230, J. Reddy Op. i]iJ 17-18.
3   Id. ; See also id. , J. Misra Op. ,i,i 45-46 (indicating the full bench's agreement with Justice Reddy's formulation).

                                                               2
     Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 3 of 13




XIII, 4 and the Supreme Court has held that an "Income Tax Officer", who is included within the

meaning of Income-tax authorities, "while passing an order of assessment performs judicial

function. " 5 Therefore, the Income-tax authorities, in discharge of their statutory functions, are

"entitled" and "bound to determine the true legal relation resulting from a transaction." 6 This is

equally applicable to transactions concerning strategic foreign direct investments coming to India,

where the Income-tax authorities must "look at the entire transaction as a whole [ ... ] in a holistic

manner." 7

9.       Since at least 1985, the dominant purpose test has been a bedrock principle of Indian tax

law. In McDowell and Co. Ltd. v. CIT, a five-judge Constitution Bench of the Supreme Court of

India examined a tax avoidant transaction concerning a distillery, which sold liquor to wholesale

buyers on the condition that those buyers paid the excise duty on the liquor directly to the excise

authorities, and obtained a 'distillery pass' for the release of the liquor. Once a 'distillery pass'

was presented by the buyers to the distillery, the latter would prepare an invoice for the liquor sold,

that would reflect the price of the liquor but exclude the excise duty paid on it. Thus, by excluding

the excise tax from the invoice as well as from its account books, the distillery was avoiding paying

the applicable excise duty on the sale ofliquor. 8 The tax authorities sought to tax the distillery by

serving a notice to include the excise duty in its annual turnover. 9 The Constitution Bench

observed:

        "17 .. . .In our view, the proper way to construe a taxing statute, while
        considering a device to avoid tax, is not to ask whether the provisions should be
        construed literally or liberally, nor whether the transaction is not unreal and not
        prohibited by the statute, but whether the transaction is a device to avoid tax,


4 Pooran Mal v. The Director ofInspection (Investigation), New Delhi and Others, (1974) 1 SCC 345, 12.
5 Commissioner ofIncome Tax, Shim/av. Greenworld Corporation, Parwanoo, (2009) 7 SCC 69, 120.
6 Commissioner of Income Tax, Gujarat 11 v. B.M. Kharwar, AIR 1969 SC 812, 1 11, followed in Commissioner of

Income Tax, Gujarat v. Artex Manufacturing Co., (1997) 6 SCC 437, para. 16; Vodafone International Holdings B. V.
v. Union ofIndia and Another, (2012) 6 SCC 613, 11 199, 200, 208.
1 Vodafone International Holdings B.V. v. Union ofIndia and Another, (20 12) 6 SCC 613, ,r,r 80-81.
8 Mis McDowell and Company Limited v. Commercial Tax Officer, (1985) 3 SCC 230, J. Misra Op. iiil 20-23 .
9 Mis McDowell and Company Limited v. Commercial Tax Officer, (1985) 3 SCC 230, J. Misra Op.~ 20-23.


                                                       3
        Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 4 of 13




            and whether the transaction is such that the judicial process may accord its
            approval to it. ...

            18. It is neither fair nor desirable to expect the Legislature to intervene and take
            care of every device and scheme to avoid taxation. It is up to the Court to take stock
            to determine the nature of the new and sophisticated legal devices to avoid tax and
            consider whether the situation created by the devices could be related to the existing
            legislation with the aid of 'emerging' techniques of interpretation [as] was done in
            Ramsay [1982 AC 300], Burmah Oil (1982 STC 30] and Dawson [(1984) 1 All ER
            530], to expose the devices for what they really are and to refuse to give judicial
            benediction." 10 (Emphasis supplied).

10.         The McDowell Constitution Bench also clarified that a finding of tax avoidance does not

require proof that the transaction was a sham under applicable law. As the Supreme Court

explained, it is not necessary to ask "whether the transaction is not umeal and not prohibited by

the statute". 11 Rather, the key question is simply "whether the transaction is a device to avoid

tax". 12 The Constitution Bench unanimously agreed, and found that such "[ c]olourable devices"

cannot be part of tax planning within the framework of Indian laws as they are nothing but illegal

"subterfuges" or "dubious methods". 13 These devices, although authored by "some of the best

brains in the country" and "artful dodgers", 14 are unacceptable and m~~t not be permitted.

11 .        Accordingly, when the Income-tax authorities, or the comts in India, examine a transaction

for tax avoidance under the Income Tax Act 1961 , the ultimate aim is to uncover whether a

transaction is, in fact, structured to accomplish unacceptable tax avoidance. This may require

examination of, for example: (1) the overall effect and true nature of the transaction; (2) the object

and purpose of the transaction, and (3) the motive behind the transaction as a whole.                    Tax

authorities do not dissect a transaction into its individual components- as different limbs of the




10 Mis McDowell and Company limited v. Commercial Tax Officer, (1985) 3 sec 230, J. Reddy Op. ,i,i 17-18; id.,

J. Misra Op. ,i,i 45-46.
11 Mis McDowell and Company limited v. Commercial Tax Officer, (1985) 3 Sec 230, J. Reddy Op. iJ 17.

12 Id.

13   Id., J. Misra Op. ,r,i 45-46.
14   Id., J. Reddy Op. iJ 17.

                                                      4
       Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 5 of 13




transaction in question might be intrinsically linked to each other. Thus, it is necessary to carefully

examine the substance (and not the form) of the transaction to find out what its end result may be.

12.      The McDowell Constitution Bench emphasized the serious policy reasons for upholding

this rigorous approach to examining the economic substance of abusive tax avoidant schemes. As

Justice Reddy found, the "artful dodgers" he described are the cause of "serious disturbance [] to

the economy of the country by the piling up of mountains of black-money, directly causing

inflation. Then there is 'the large hidden loss' to the community ... " 15 Such strongly-worded

policy pronouncements by a Constitution Bench, accordingly, must inform subsequent analysis of

tax avoidance principles, including my understandings as explained in this Opinion.

13.      I note that the McDowell decision was rendered by a five-judge Constitution Bench of the

Supreme Court.           Thus, under Indian legal system, the McDowell holding represents

incontrovertible Indian law unless overruled by a Supreme Court Constitution Bench of seven (or

more) judges (which has not taken place). L6

 II.     "Substance over Form" Doctrine Applied in the Vodafone}udgment

14.      The McDowell principles of "dominant purpose" and "substance over form" constitute

settled principles of Indian law, consistently applied by the Supreme Court and lower courts.

15.      Counsel for India has advised me that the arbitral award at issue in the present proceedings

places great emphasis on one of these subsequent cases in particular, i.e. the Vodafone judgment

delivered by the Supreme Court in 2012. As explained below, the Vodafone judgment upholds




15 Id., J. Reddy Op. ,r 17.
16 Central Board ofDawoodi Bohra Community and Another v. State o,fMaharashtra and Another, (2005) 2 SCC 673 ,
,r 12: "(l) The law laid down by this Court in a decision delivered by a Bench of larger strength is binding on any
subsequent Bench of lesser or co-equal strength. (2) A Bench of lesser quorum cannot disagree or dissent from the
view of the law taken by a Bench of larger quorum. In case of doubt all that the Bench of lesser quorum can do is to
invite the attention of the Chief Justice and request for the matter being placed for hearing before a Bench of larger
quorum than the Bench whose decision has come up for consideration." See e.g., Samsher Singh v. State of Punjab
and Another, (1974) 2 SCC 83 l, where a seven-judge Constitution Bench overruled a five-judge Constitution Bench
decision in Bk. Sardari Lal v. Union ofIndia and Others, (1971) 1 SCC 411.

                                                          5
      Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 6 of 13




and applies the fundamental principles of the "dominant purpose" test and "substance over form"

under McDowell.

16.    In Vodafone, a three-judge bench of the Supreme Court considered a tax dispute between

the Income-tax authorities and the Vodafone Group arising out of an intra-group acquisition of the

entire share capital of a Cayman Islands company by a Dutch company with the aim to acquire

interest in the assets of the former's Indian subsidiary. The Court applied the "substance over

form" doctrine, and held as follows.

       "74. . .. whether a transaction is used principally as colourable device for the
       distribution of earnings, profits and gains, is determined by a review of all the
       facts and circumstances surrounding the transaction. It is in the above cases
       that the principle oflifting the corporate veil or the doctrine of substance over form
       or the concept of beneficial ownership or the concept of alter ego arises ...

       [ ... ]

       79. When it comes to taxation of a holding structure, at the threshold, the burden is
       on the Revenue to allege and establish abuse, in the sens~ of tax avoidance in the
       creation and/or use of such structure(s). In the application of a judicial anti-
       avoidance rule, the Revenue may invoke the 'substance over. form' principle or
       'piercing the corporate veil' test only after it is able to establish on the basis of the
       facts and circumstances surrounding the transaction that the impugned transaction
       is a sham or tax avoidant ...

       80. In this connection, we may reiterate the 'look at' principle enunciated in Ramsay
       [supra] in which it was held that the Revenue or the Court must look at a document
       or a transaction in a context to which it properly belongs to ... and while doing so
       it has to look at the entire transaction as a whole and not to adopt a dissecting
       approach. The Revenue cannot start with the question as to whether the impugned
       transaction is a tax deferment/saving device but that it should apply the 'look at'
       test to ascertain its true legal nature ...

       81 .... [W]e are of the view that every strategic foreign direct investment coming
       to India, as an investment destination, should be seen in a holistic manner. While
       doing so, the Revenue/Courts should keep in mind the following factors: the
       concept of participation in investment, the duration of time during which the
       holding structure exists; the period of business operations in India; the generation
       of taxable revenues in India; the timing of the exit; the continuity of business on
       such exit.



                                                  6
     Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 7 of 13




              82. In short, the onus will be on the Revenue to identify the scheme and its dominant
              purpose. The corporate business purpose of a transaction is evidence of the fact that
              the impugned transaction is not undertaken as a colourable or artificial device. The
              stronger the evidence of a device, the stronger the corporate purpose must exist to
              overcome the evidence of a device.

              [ . .. ]

             97. . . . There is a conceptual difference between a preordained transaction
             which is created for tax avoidance purposes, on the one hand, and a
             transaction which evidences investment to participate in India. In order to find
             out whether a given transaction evidences a preordained transaction in the sense
             indicated above or investment to participate, one has to take into account the factors
             enumerated hereinabove, namely, duration of time during which the holding
             structure existed, the period of business operations in India, generation of taxable
             revenue in India during the period of business operations in India, the timing of the
             exit, the continuity of business on such exit, etc." 17 (Emphasis supplied).

17.          Several conclusions arise from the Vodafone judgment' s language.

18.          First, Indian tax authorities and the courts continue to apply the "dominant purpose" test

to assess whether a transaction is tax avoidant, and the "substance over form" test to determine

how transactions should properly be taxed. The tax authorities are within their statutory powers

to tax a tax-avoidant transaction based upon its actual economic substance. Any other approach,

including the elevation of the form of a transaction over its substance, would violate these

fundamental principles and would, thus, be impermissible under Indian law.

19.          Second, in determining the "dominant purpose" of a transaction, the tax authorities and the

courts look at "all the facts and circumstances . . . the entire transaction as a whole ... in a holistic

manner." 18 Thus, a fact-finder must review a transaction holistically, taking into account the entire

factual context and surrounding circumstances, and not limit the review to a single or discrete

number of factors . For example, the fact that a single, isolated part of a scheme is individually

lawful and appropriate does not preclude a finding that the entire scheme is nonetheless tax-

avoidant, when analyzed as a complete and integrated whole.


17   Vodafone International Holdings B. V.   V.   Union ofIndia and Another, (2012) 6   sec 613 ,r,r 74, 79-82, 97.
18   id. , ,r,r 74, 80, 81.

                                                               7
       Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 8 of 13




20.        Third, the Vodafone judgment elaborates factors that may guide the tax authority or courts

in conducting its full contextual analysis. These factors include the duration of time of the holding

structure, the period of business operations in India, the generation of taxable revenue in India

during those operations, the timing of the exit, and the continuity of business on such exit. 19

Notably, the Vodafone judgment lays down that a fact-finder "should keep in mind" these factors,

but does not limit the analysis to those factors. 20 Thus, an analysis, which considers these factors

as the exclusive and only parts of the review, and does not look at all the facts and circumstances,

would be insufficient under McDowell and Vodafone.

21.        Moreover, the factors highlighted in the Vodafone judgment do not alter the required

holistic analysis, which involves evaluation of both objective and subjective factors. Indeed, the

several example factors provided by the Supreme Court included facts beyond the subjective intent

of the respondent taxpayer, i.e. "objective" factors. In this regard, the Supreme Court's use of the

word "preordained" should not be interpreted to limit the analysis to whether the taxpayer had

subjectively "preordained" the transaction for illegal tax avoidance. Rather, Vodafone should be

read in harmony with the fundamental McDowell principle discussed'above, i.e. the tax authority

need not prove the transaction to be a sham or illegal in some respect - all it needs to show is the

underlying tax-avoidant nature of the transaction.

22.        As a final point, I note that Indian High Courts have consistently applied the principles set

forth in McDowell and Vodafone when analyzing tax avoidance.                       In 2003, for example, the

Bombay High Court held as follows: "even if the transaction is genuine and even if it is actually

acted upon, but if the transaction is entered into with the intention of tax avoidance, then the

transaction would constitute a colourable device." 2 1 Accordingly, the relevant inquiry addresses

"not merely .. . the genuineness of the transaction," but also "the intended effect of the transaction



19   Id., ,i,i 81, 97 .
20   Id., ,r 81, 97.
21   Twinstar Holdings Limited v. Anand Kedia and Others, (2003) 2 Mah LJ 963, ,r 16.

                                                          8
      Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 9 of 13




on the fiscal purpose." 22 More recently, in 2015, the Delhi High Court explained that "in order to

examine whether a transaction is a device or a subterfuge the answer to the question whether the

transaction has any reasonable business purpose would be a vital consideration. Clearly, the use

of corporate form to evade tax would be impermissible ..." 23

                                                  *       *        *
23.      The foregoing expresses my opinion and corresponds to my sincere beliefs.                    Under

28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.




      Dated: August 13, 2021
      N e "'-' J:>,e.). ~ \




      Justice (Retired) Pradeep Nandrajog




22Twinstar Holdings Limited v. Anand Kedia and Others, (2003) 2 Mah LJ 963, 'if 16.
23Commissioner of Income Tax, Delhi-I v. Mis Abhinandan Investment Limited, ITA No. 130 of 20 I I , Delhi High
Court, Judgment dated 19 November 2015, ii 45

                                                      9
Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 10 of 13




             ANNEX A
   Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 11 of 13




                           Curriculum Vitae

Name: Justice (Retd.) Pradeep Nandrajog

Contact Details:
Address: K-29(GF) Hauz Khas Enclave.
New Delhi – 110016.
Mobile: +919818000130
Email : nandrajogpradeep@gmail.com

Educational Qualifications: B.Sc, LLB

Professional Experience:

   1. Advocate from August1981 to 19th Dec. 2002. Practiced mainly
        on the Original Side of the Delhi High Court dealing with
        Commercial Suits. Did Arbitration cases and mainly pertaining
        to Turnkey Projects.
   2.   Judge Delhi High Court from 20th Dec. 2002 till 1st April 2017.
   3.   Chief Justice Rajasthan High Court from
        2nd April 2017 till 6th April 2019.
   4.   Chief Justice Bombay High Court from
        7th April 2019 till 23rd February 2020.
   5.   Arbitrator and rendering opinions since 24th February 2020.




                                              (PRADEEP NANDRAJOG)
Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 12 of 13




             ANNEX B
  Case 1:21-cv-00396-RJL Document 19 Filed 08/14/21 Page 13 of 13




           Index of Documents Cited in Expert Opinion of
                Justice (Retired) Pradeep Nandrajog

Exhibit                               Document

           Commissioner of Income Tax, Gujarat II v. B.M. Kharwar, AIR
  1.
           1969 SC 812

           Excerpts from Pooran Mal v. The Director of Inspection
  2.
           (Investigation), New Delhi and Others, (1974) 1 SCC 345

           Excerpts from Samsher Singh v. State of Punjab and Another,
  3.
           (1974) 2 SCC 831

           M/s McDowell and Company Limited v. Commercial Tax Officer,
  4.
           (1985) 3 SCC 230

           Commissioner of Income Tax, Gujarat v. Artex Manufacturing Co.,
  5.
           (1997) 6 SCC 437

           Excerpts from Twinstar Holdings Limited v. Anand Kedia and
  6.
           Others, (2003) 2 Mah LJ 963

           Central Board of Dawoodi Bohra Community and Another v. State
  7.
           of Maharashtra and Another, (2005) 2 SCC 673

           Excerpts from Commissioner of Income Tax:, Shimla v. Greenworld
  8.
           Corporation, Parwanoo, (2009) 7 SCC 69

           Excerpts from Vodafone International Holdings B.V. v. Union of
  9.
           India and Another, (2012) 6 SCC 613

           Commissioner of Income Tax, Delhi-I v. M/s Abhinandan Investment
  10.      Limited, ITA No. 130 of 2011, Delhi High Court, Judgment dated 19
           November 2015
